  0:18-cv-01416-CMC-PJG             Date Filed 10/23/20        Entry Number 271         Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Robert Louis Garrett, Jr.,                          )          C/A No. 0:18-1416-CMC-PJG
                                                    )
                                Plaintiff,          )
                                                    )
        v.                                          )                      ORDER
                                                    )
Chad Binkley; Charles M. Williams, Jr.;             )
Kevin D. Cross,                                     )
                                                    )
                                Defendants.         )
                                                    )

        The plaintiff, Robert Louis Garrett, Jr., a self-represented state inmate, has filed this action

seeking relief pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights by the

named defendants. Defendants Williams and Cross filed a motion for summary judgment on

September 11, 2020, pursuant to the Federal Rules of Civil Procedure. (ECF No. 263.) As the

plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528

F.2d 309 (4th Cir. 1975), on September 14, 2020, advising the plaintiff of the importance of a

motion for summary judgment and of the need for him to file an adequate response. (ECF No.

265.) The plaintiff was specifically advised that if he failed to respond adequately, the defendants’

motion may be granted, thereby ending his case as to the claims against those defendants.

        Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon his claims against Defendants Williams and Cross.

        Based on the foregoing, it is

        ORDERED that the plaintiff shall advise the court as to whether he wishes to continue

with this case and to file a response to the defendants’ motion for summary judgment within

fourteen (14) days from the date of this order. Plaintiff is further advised that if he fails to respond,

                                              Page 1 of 2
  0:18-cv-01416-CMC-PJG          Date Filed 10/23/20     Entry Number 271        Page 2 of 2




the claims against Defendants Williams and Cross will be recommended for dismissal with

prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed.

R. Civ. P. 41(b).

       IT IS SO ORDERED.


                                            __________________________________________
October 23, 2020                            Paige J. Gossett
Columbia, South Carolina                    UNITED STATES MAGISTRATE JUDGE




                                          Page 2 of 2
